The appellee sued the appellant to recover the sum of $652.94 on a verified account for goods, wares, and merchandise sold to the appellant. Among other defenses the appellant pleaded as an offset damages in the amount of $900 for breach of warranty and a contract of a sale of some machinery theretofore made. On exception that portion of the appellant's answer was stricken out. The correctness of that ruling is the only issue presented in this appeal.
It clearly appears from the record that the claim upon which the suit is founded was liquidated within the meaning of the statute, and that the offset pleaded by the appellant was for unliquidated damages which did not arise out of the contract sued on. The exception to the special answer was properly sustained. Revised Civil Statutes, art. 1329; Ajax-Grieb Rubber Co. v. Byars  Thompson (Tex.  Civ. App.) 153 S.W. 921; Brooks Tire Machine Co. v. Shields,48 Tex. Civ. App. 531, 108 S.W. 1005.
The judgment is affirmed.